Citation Nr: 1122915	
Decision Date: 06/15/11    Archive Date: 06/28/11

DOCKET NO.  07-35 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with depressive disorder and agoraphobia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1994 to June 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2007 rating decision of the Pittsburgh, Pennsylvania Regional Office (RO).  


FINDINGS OF FACT

Resolving all reasonable doubt in the Veteran's favor, his mental disorder  approximates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.


CONCLUSION OF LAW

The criteria for a 70 percent disability evaluation for service-connected mental disorder have been approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.13, 4.20, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board will discuss the relevant law which it is required to apply.  This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (Implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (The Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duties to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), and implemented by 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Under the VCAA, VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103. See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide. This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

It was held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

However, the Veteran is challenging the initial evaluation assigned for his disorder, following the grant of service connection. In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Id. at 490-91. Thus, the Veteran's claim has been substantiated, and additional notice is not required.

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the issue has been obtained. The Veteran's service treatment and post-service treatment records have been obtained and VA medical examinations have been conducted.

Finally, an April 2011 brief from the Veteran's authorized representative states that "the degree of disability more closely approximates the required criteria for assignment of the next higher evaluation."  The Board presently grants the appeal to the extent that has been argued by the Veteran.  

Increased Rating

The Veteran seeks entitlement to a 70 percent disability rating for his service connected psychiatric disability.  An August 2005 rating decision granted entitlement to service connection and assigned a 50 percent disability rating effective June 2005.  A November 2005 rating decision continued the 50 percent rating and the Veteran did not appeal that decision.  He submitted a claim for an increased rating in January 2007 and, in an April 2007 rating decision, the RO continued a 50 percent rating effective the date of his claim; he timely appealed that decision, noting disagreement with the level of disability that was assigned.  For the reasons and bases discussed below, the Board finds that a 70 percent rating is appropriate for his disability.
Disability ratings are determined by applying VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate for an increased rating claim, if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The following discussion addresses the Veteran's level of disability from the time the increased rating claim was filed in January 2007.  Francisco, 7 Vet. App. 55; Hart, 21 Vet. App. 505.  

The Veteran's psychiatric disorder has been evaluated under the general rating formula for mental disorders (38 C.F.R. § 4.130):

A 50 percent rating is warranted where the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-, and long-, term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.

A 100 percent rating is indicative of total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss of names of close relatives, own occupation or own name.

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130. DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.

Under DSM-IV, GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

A February 2007 VA treatment note indicates that the Veteran reported doing well, but still dealing with anxiety such that he does not socialize with peers.

The Veteran was afforded a VA examination in March 2007.  The examiner assessed his GAF at 50.  The examiner diagnosed PTSD-related anxiety so extreme as to result in ongoing withdrawal limiting his social, interpersonal, and educational/occupational endeavors.   The report reflects that the Veteran was on a medication regime for PTSD and received twice monthly individual counseling sessions.  At the time of the interview, the Veteran was working part-time and was a senior in college, maintaining a 4.0 grade point average. However, the college accommodated his PTSD symptoms by allowing him to leave class when feeling overwhelmed.  The Veteran reported experiencing flashbacks and daily irritability, but denied engaging in verbal or physical altercations.  The examiner observed that the Veteran was appropriately dressed and groomed, showed no evidence of cognitive decline or difficulty with oral communication, but did show psychomotor agitation consistent with an anxiety reaction.  Thought processes were described as logical, goal-directed, and appropriate with no evidence of delusion, hallucination, or impulse control difficulty "such as might be seen with suicidal or homicidal ideations."  

The report states that the Veteran had extreme hypervigilance and startle responses to public situations and the examiner explained that the Veteran experiences extreme panic attack symptomatology secondary to, and associated with, PTSD.  The examiner concluded that the Veteran's PTSD results in deficiencies in the areas of school and work, social and family relations, and thinking and mood.

A March 2007 letter from a VA psychiatrist describes the Veteran's PTSD symptomatology as stabilized, but acute and significant.  The psychiatrist noted a GAF of 40, observing "severe impairment in social, occupational, and emotional functioning."  He stated that it was unlikely there would be any significant remission of the symptoms.

In December 2007, the VA psychiatrist submitted another letter discussing the Veteran's PTSD.  The letter states that the Veteran experiences anxiety, social anxiety, and fear of going out without a "safety plan."  The psychiatrist reported that the Veteran experiences panic attacks almost daily and his anxiety has affected him psychosocially resulting in isolation and emotional detachment.  The psychiatrist opined that the Veteran concentrated on school at the expense of "everything else."  The letter attributes the Veteran's divorce from his wife and separation from his child to PTSD; PTSD was stated as the cause of disruption to career, family, and emotional/mental health as well as daily functioning abilities.

An April 2011 letter from a VA social worker reflects that the Veteran has received ongoing treatment, including therapy and medication, for PTSD.  The social worker stated that his PTSD symptoms are significant and chronic, resulting in moderate social and occupational dysfunction with deficiencies in most areas such as work, family relations, judgment, thinking, and mood.  The letter states that those symptoms are manifested by recurrent suicidal ideation without plan or intent, survivor guilt, sleep disturbances, near continuous panic and anxiety, difficulty making decisions and recalling information, memory deficits, and difficulty concentrating.  The letter also notes social isolationism and an exaggerated startle response.  The social worker opined that the Veteran's symptomatology was most accurately described by the 70 percent disability rating within 38 C.F.R. § 4.130.

There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim.  However, under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see  Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance.  In this matter, the Board is of the opinion that this point has been attained.  Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993). 

The above evidence reflects that the Veteran's condition is manifested by  occupational and social impairment with deficiencies in work, school, and family relations as well as impairment of judgment and thinking.  The evidence further reflects that he experiences near-continuous panic that affects his ability to function independently, appropriately, and effectively; he also has difficulty in adapting to stressful circumstances and maintaining relationships.  The Board notes that where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  See 38 C.F.R. § 4.7.  

Additionally, the Veteran's GAF scores have ranged from 40 to 50, indicating serious symptoms or serious impairment in social, occupational, or school functioning.  GAF scores are just one of the medical findings employed in a rating determination and the score assigned does not determine the disability rating VA assigns (Massey, 7 Vet. App. at 207), but these scores are consistent with the level of disability described by the Veteran's VA care providers .  As such, the Board finds that the evidence most closely approximates a 70 percent rating.  As the Board has determined that this rating is appropriate for the entire appellate period, and this rating satisfies the Veteran's appeal, there is no basis for assigning a staged rating under Hart, 21 Vet. App. 505.

In reaching this decision, the Board has considered the issue of whether the Veteran's service-connected PTSD presented an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating was warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).   In this case, there is no evidence of any hospitalization or incapacitation associated with the disability in question.  

The 2007 VA examination report reflected that the Veteran was able to work and attend school, although both activities were hampered by anxiety.  Additional statements from the Veteran's VA care providers confirm that the Veteran's symptoms have an adverse effect on employment, but it bears emphasis that the schedular rating criteria are designed to take such factors into account.  Indeed, the 70 percent rating herein granted for PTSD compensates for occupational impairment and difficulty in adapting to stressful circumstances like work.  Such impairment is described in a 2011 letter from a VA social worker.  The Board observes that the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1.

Further, the Veteran's service-connected PTSD is not shown to have necessitated frequent periods of hospitalization, or otherwise rendered impracticable the application of the regular schedular standards.  In the absence of the evidence of such factors, the Board is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2001) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  TDIU is an element of all appeals of an increased rating. Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the Veteran has argued for a specific disability rating which as been granted; he is enrolled in higher education and there is no contention or evidence that he is presently unemployable.  

As such, the Board concludes that the Veteran in this case has not raised a claim of entitlement to a TDIU rating and that referral for a TDIU rating is therefore not warranted.


ORDER

A 70 percent disability evaluation for service-connected PTSD is granted.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals 
Department of Veterans Affairs


